Mr. Justice Burnett
delivered the opinion of the court.
1. The demurrer was properly sustained. The allegations of the complaint which have been quoted contain merely conclusions of law. No fact is properly pleaded, where, for instance, it is said that “no legal notice of any meeting of the taxpayers of said road district No. 29 was posted, published, or given,” “no lawful meeting of the taxpayers of said road district No. 29 was held,” and “no legal or valid vote was had or taken in said road district to authorize any special road tax levy.” The ultimate facts showing the defects complained of should have been stated, so that the court would be able to draw the conclusion that the procedure was illegal or invalid: Longshore Printing Co. v. Howell, 26 Or. 527 (38 Pac. 547, 46 Am. St. Rep. 640, 28 L. R. A. 464); State ex rel. v. Williams, 45 Or. 314 (77 Pac. 965, 67 L. R. A. 167); Morton v. Wessinger, 58 Or. 80 (113 Pac. 7); Cook v. Howard, 59 Or. 372 (117 Pac. 320); Splonskofsky v. Minto, 62 Or. 560 (126 Pac. 15).
2. To make it effectual, a tender must not be fettered with a condition, imposed by the one making it, that a discharge shall be executed releasing him from all demands. He must rely in that respect only upon the force the law gives to the tender.
The decree of the Circuit Court is affirmed.
Affirmed.
' Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Ramsey concur.